Hunt, J.
It appears by the averments of the petition that the plaintiff has complied fully with the statutes of the state relative to foreign insurance companies, and has filed with the state auditor all papers and certified copies and statements required by Title IV, Chapter 1, of the Civil Code, relating to stock and'mutual insurance corporations. By the authority of *94the decision in State v. Rotwitt, 17 Mont. 41, the petitioner is not required to file a copy of its charter or articles of incorporation with the secretary of state. As the petitioner has tendered a certificate designating an agent to receive process, as required by section 1036, Civil Code, and the fee of five dollars for filing the same, it is unnecessary to decide whether or not such certificate is required by law to be filed in the respondent’s office. Let the writ issue as prayed for.
PembeetoN, C. J., and De Witt, J., concur.